Citation Nr: 0009798	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the shoulders.  

2.  Entitlement to service connection for residuals of an 
injury to the neck.  

3.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
April 1950, and from September 1950 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA).  

For purposes of clarity, the Board has separated the issues 
of service connection for disabilities of the neck and 
shoulders, as they involve separate and distinct parts of the 
musculoskeletal system.  

A hearing was conducted in March 1997; however, the testimony 
provided did not relate to the neck or shoulder disabilities.  
It related to disabilities of the eye and right index finger.  
This hearing was conducted pursuant to issues that are not 
currently on appeal, and will therefore not be addressed in 
this decision.  

The Board notes that the veteran has claimed service 
connection for an injury to the chest.  It does not appear 
that the RO&IC has specifically adjudicated this issue.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO&IC for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issue of entitlement to service connection for alcoholism 
is addressed in the remand portion of this decision.  


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of an injury to the shoulders and to the neck are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of an injury to the shoulders and to the neck are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records show no documentation of a 
diagnosis of a neck injury.  In July 1951, the veteran was 
involved in an accident in which the vehicle he was in 
overturned.  The veteran was treated for abrasions of the 
right shoulder, and contusions of the chest and both 
shoulders.  

On physical examination in October 1951, examination of the 
neck, upper extremities, lungs, and chest were described as 
being normal.  No diagnosis of an impairment of the shoulders 
or neck was documented.  A chest x-ray was described as 
negative.  

On separation examination, the neck, upper extremities, 
lungs, and chest were again described as being normal, and no 
diagnosis of a neck disability or disability of the shoulders 
was documented.  A chest x-ray was found to be negative.  

Post-service medical records show that the veteran underwent 
a VA examination in May 1981.  No complaints of neck or 
shoulder problems were documented.  No impairment of the neck 
was documented on examination of the neck, and no diagnosis 
of a shoulder disability was documented.  The only diagnosis 
was low back pain.  




In January 1990 an examination was conducted by Dr. C.L.L.  
The veteran was documented as reporting a history of a neck 
injury from a train accident from which he sustained a 
whiplash-type strain.  He continued to reported a stiff neck 
with pain.  A cervical magnetic resonance imaging scan (MRI), 
performed in March 1989, was noted as revealing some bony 
osteophyte formation but no evidence of any spinal cord 
impingement.  

Examination revealed, in pertinent part, muscle tenderness to 
the upper border of the trapezius and interscapular region.  
The pertinent impression was a cervical sprain syndrome with 
cervical osteoarthritis, secondary to a train accident.  

On examination in July 1990, the veteran complained of neck 
pain that began one year prior.  X-rays of the cervical spine 
revealed diffuse arthritic changes with no evidence of 
infection, neoplasm, subluxation, or ankylosis.  The 
pertinent diagnosis was degenerative joint disease of the 
cervical spine without evidence of radiculopathy.  No 
diagnosis of a shoulder impairment was documented.  

In June 1997 the veteran submitted a statement in which he 
contended that he was treated for injuries to, in pertinent 
part, his shoulders and chest while in the service.  He 
stated that this was aggravated in 1989 when he sustained 
whiplash in a train accident.  Submitted with this statement 
are records from St. Luke Hospital showing treatment of a 
cervical strain on multiple occasions in February 1989.  

The RO&IC apparently interpreted this as a claim for service 
connection of residuals of an injury to the neck and 
shoulders and denied, in pertinent part, service connection 
for these disabilities in June 1998.  

In his notice of disagreement (NOD) the veteran contended 
that he had injured his shoulders, chest, and neck in the 
July 1951 accident.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for residuals 
of an injury to the neck and to the shoulders must be denied 
as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from a current disability of either shoulder.  
There are no post-service medical records documenting a 
diagnosis of a disability in either shoulder. 




Because the veteran has failed to establish proof of a 
current diagnosis or disability of either shoulder, the Board 
finds that his claim of entitlement to service connection for 
residuals of an injury to the shoulders must be denied as not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).  

The Board notes that tenderness was reported in the upper 
border of the trapezius region and intrascapular region on 
examination in January 1990; however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  

With respect to the claimed neck disability, the record shows 
that the veteran has a current disability of the neck.  
However, the record shows no in-service documentation of a 
diagnosed neck disability, including degenerative joint 
disease of the cervical spine or cervical osteoarthritis.  In 
addition, the veteran has failed to provide medical evidence 
of a nexus between his current neck disability and service.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's current neck 
disability to service.  

In addition, there is no evidence that any chronic disease, 
such as arthritis, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current neck 
disability and any alleged continuity of symptomatology, 
although it does not appear that such continuity has been 
alleged.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  


The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's neck disability is related to a disease or injury 
incurred during service or there is a current shoulder 
disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of either shoulder, and has 
not presented medical evidence of a link between his current 
neck disability and service.  Consequently, the Board 
concludes that the veteran's claims of entitlement to service 
connection for residuals of an injury to the shoulders and 
neck are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of residuals 
of an injury to the shoulders and to the neck are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.  



ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for residuals of an injury 
to the shoulders and to the neck, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record indicates that the veteran raised, in pertinent 
part, a claim of service connection for alcoholism initially 
in August 1996.  The RO&IC denied entitlement to alcoholism 
in June 1998.  

In October 1998 the veteran filed a notice of disagreement 
(NOD) with respect to other specific issues in the June 1998 
rating decision.  He did not mention alcoholism in this NOD; 
however, in his substantive appeal (regarding other service 
connection issues) dated from December 1998, the veteran 
contended that he had been an alcoholic since Korea.  




The Board is of the opinion that this statement could 
reasonably be construed as a NOD with the June 1998 denial of 
service connection for alcoholism.  38 C.F.R. § 20.201 
(1999).  It was also submitted within one year of the June 
1998 rating decision, and is therefore timely.  38 C.F.R. 
§ 20.302 (1999).  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the claim 
for service connection for alcoholism.  When there has been 
an initial RO&IC adjudication of a claim and an NOD has been 
filed as to its denial, the veteran is entitled to an SOC, 
and the RO&IC's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded to the RO&IC for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO&IC will take such development 
or review action as it deems proper 
regarding the issue of entitlement to 
service connection for alcoholism.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the NOD, such agency shall prepare an 
SOC.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO&IC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



